Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in this application.


DETAILED ACTION
Election/Restriction
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-9, drawn to an isolated polypeptide comprising a) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid, or b) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid with one or two amino acid substitutions, and the polypeptide is acetylated or amidated, selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 56, SEQ ID NO: 57 and SEQ ID NO: 65, and a composition comprising the same, classified in C07K7/08, for example.
2. Claims 10-14, drawn to a recombinant nucleic acid comprising a nucleic acid molecule encoding polypeptide comprising a) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid, or b) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid with one or two amino acid substitutions, and the polypeptide is acetylated or amidated, selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 56, SEQ ID NO: 57 and SEQ ID NO: 65, classified in C12N15/09, for example.
3. Claims 15-16, drawn to a vector comprising the nucleic acid of Invention 2, classified in C12N15/65, for example.
4. Claims 17-18, drawn to an isolated polypeptide comprising a) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid, or b) the amino acid sequence of SEQ ID NO: 78, wherein X1, X2, and X3 is independently any amino acid with one or two amino acid substitutions, wherein the polypeptide is not naturally occurring, selected from the group consisting of SEQ ID NOs: 2-55 classified in C07K14/00, for example.
5. Claim 19, drawn to an isolated nucleic acid molecule encoding the polypeptide of Invention 4, classified in C12N9/00, for example.
6. Claim 20, drawn to a vector comprising the nucleic acid molecule of Invention 5, operably linked to a heterologous promoter, classified in C12N2800/60, for example.
The inventions are independent or distinct, each from the other because:
4.	Inventions 1-6 are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Inventions 1 and 4 involve amino acids and amide bonds; Inventions 2 and 5 involve sugars, bases, phosphates and glycosidic bonds; Inventions 3 and 6 involve sugars, bases, phosphates, glycosidic bonds and other components such as heterologous promoter and selectable markers. These are all structurally different from 
5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	This application contains claims directed to the following patentably distinct species:
	A single disclosed species of a fully defined polypeptide from SEQ ID NO: 1, 56, 57 or 65 (Invention 1);
	A single disclosed species of an antiviral compound;
	A single disclosed species of a formulation;
	A single disclosed species of a fully defined nucleic acid sequence or a fully defined polypeptide sequence that the nucleic acid encodes (e.g., SEQ ID NO: 56);
	A single disclosed species of a selectable marker;
	A single disclosed species of a fully defined polypeptide from SEQ ID NOs: 2-55 (e.g., SEQ ID NO: 2);
	A single disclosed species of a fully defined nucleic acid sequence or a fully defined polypeptide sequence that the nucleic acid encodes from SEQ ID NOs: 2-55 (e.g., SEQ ID NO: 2);
A single disclosed species of a heterologous promoter.
7.	The species are independent or distinct because the polypeptides involve different amino acid content, leading to different structures. Further, search for one would not necessarily lead to the other. Different nucleic acids involve different nucleotides due to the amino acids that it encodes, leading to different structures. Further, search for one would not necessarily lead to the other. Different antiviral compounds are different due to the different structures, leading to different properties. Further, search for one would not necessarily lead to the other. Different markers are different due to the different compounds involved, leading to different structures and properties. Further, search for one would not necessarily lead to the other. Different promoters have different nucleotides, leading to different structures. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 or 4 is elected, Applicant is required to elect a single disclosed species of a fully defined polypeptide sequence (e.g., for Group 1, SEQ ID NO: 56; for Group 2, SEQ ID NO: 35). If Group 1 is elected, Applicant is further required to elect a single disclosed species of acetylation or amidation, a single disclosed species of an antiviral compounds, and a single disclosed species of a formulation (e.g., capsule). If Group 2 or 5 is elected, Applicant is required to elect a single disclosed species of a fully defined nucleic acid sequence or a fully defined polypeptide sequence that the nucleic acid encodes (e.g., SEQ ID NO: 2, for Invention 2). If Group 3 is elected, Applicant is required to elect a single disclosed species of a nucleic acid molecule (e.g., nucleic acid encoding SEQ ID NO: 1), and a single disclosed species of a selectable marker. If Group 6 is elected, Applicant is required to elect a single disclosed species of a nucleic acid molecule (e.g., nucleic acid encoding SEQ ID NO: 2), and a single disclosed species of a heterologous promoter.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.